Title: From George Washington to George Washington Motier Lafayette, 28 February 1796
From: Washington, George
To: Lafayette, George Washington Motier


          
            My dear young friend,
            Philadelphia 28th Feb. [1796]
          
          My desire to see you, is such, that I request that you and Mr Festal, will make me a visit about the first of April at this City; by that time the Weather will be settled, the roads good, and the travelling pleasant.
          Colo. Hamilton will be the channel thro’ which this letter will be conveyed to you; and my wish is that you and Mr Festal would come by the way of New York to this City, and there make necessary arrangements with that Gentleman with respect to your proceeding hither.
          Any thing of which you stand in need, will be furnished by Colo. Hamilton on my behalf. With best wishes & the most affecte regard I remain yours always
          
            G.W.
          
        